Title: Deed of Gift of Orange County Lands, 19 August 1784
From: Madison, James,Madison, James, Sr.
To: 


[19 August 1784]
This indenture made the nineteenth day of August One Thousand Seven hundred eighty four Between James Madison the Elder of the County of Orange of One Part And James Madison the Younger his Son of the sd. County of the Other Part Witnesseth that the Said James Madison the elder in Consideration of Paternal affection and of five Shillings the Receipt of which is hereby Acknowledged Doth by these Presents grant bargain and Sell unto the Said James Madison his Son a Tract of land Situated in the Said County containing by estimation five hundred & sixty Acres (Conveyed to the Said James Madison the Elder by James Edmundson of the County of Essex by Deed dated the fifteenth day of September One Thousand Seven hundred Sixty Six Remaining of Record in the General Court) And Bounded by the lands of Johnny Scott, James Newman, Reubin Smith an infant, Prettyman Merry, And the Said James Madison the Elder To have And to hold the Said land unto the Said James Madison the Younger his heirs & Assigns to his And there own Use. In Witness Whereof the Parties have hereunto Set Their hands And Seals the day And Year Above Written





James Madison




James Madison Jur.


Sealed And Delivered in the Presence of





Jonathan Cowherd
Thomas Gilbert



Francis Cowherd
A. Madison



James Coleman



